         Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 1 of 7



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681 (RJL)
                                                             Honorable Richard J. Leon
Plaintiff,

v.


EDWARD BUTOWSKY,
MATTHEW COUCH
AMERICA FIRST MEDIA,
Defendants.


                        DECLARATION OF EDWARD BUTOWSKY


         My name is Edward Butowsky, I am a Defendant in the above-captioned action and I do
testify as follows under penalty of perjury under the laws of the United States, as witnessed by
my signature below:
        (1)    I am 57 years of age.

       (2)     For the past two and a half years, I have been suffering from severe complications
from surgery that have sharply limited my ability to participate in the above-captioned litigation.

         (3)    On March 22, 2017, I underwent a total left hip replacement. My initial recovery
was good with no particular difficulties. Starting in late summer, however, I began limping after
sitting for an extended period of time. In December, I began experiencing pain in my lower back
and groin, similar to a previous kidney stone experience I had had, and also began to have
difficulty sleeping.

       (4)     On December 3, 2017 I went to the emergency room at the Texas Health Center in
Plano as a result of the continued kidney-stone like pain. A CT without contrast was performed.

        (5)     On December 5, 2017, the pain in my left back and groin worsened. I was
referred for an MRI and a further CT scan. Following an injection to my lower back, I was
referred for back surgery.

(6)      The back surgery did not alleviate my pain. In fact, my leg pain worsened, particularly at
                    night when I was trying to sleep. I experienced moments of extreme pain and



                                                 1
        Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 2 of 7



throbbing in my left thigh, knee and groin. My doctors did not rule out the possibility that I
would be permanently unable to walk without a walker.

       (7)     On December 28, 2017, with my condition continuing to worsen, I underwent yet
another surgery. The surgery was partially successful, in that my pain abated at times, although I
now needed a walker most of the time.

       (8)     In January 2018, my doctors prescribed a hip bursa injection to help alleviate
possible tendonitis. The injection provided no relief at all.

        (9)     My doctors continued to prescribe injections, including a left Sacroiliac joint
injection an L-3 back injection, but the pain continued unabated. The pain now spread to my
sciatic nerve and hamstring.

       (10) On March 26, 2018 Aaron Rich filed his lawsuit in the above-captioned matter.
My attention was focused almost entirely on the debilitating pain that was now preventing me
from walking and sleeping, and I was unable to focus on the allegations, other than to note that
they appeared absurd in that I had said virtually nothing in connection with Aaron Rich.

         (11)    On April 19, 2018 one of my doctors performed a Caudal injection, which
unfortunately did not provide any relief from the pain which had now spread to my buttocks.
The doctors believed I might suffer from Piriformis syndrome, a condition which is believed to
result from compression of the sciatic nerve around the piriformis muscle. On April 25, 2018 I
received a piriformis injection that alleviated my pain somewhat and I was able to walk with the
assistance of a cane. For the first time in months, I was able to travel by airplane.

       (12) However, only a few days later, I suffered excruciating pain and could no longer
move on my own. My back pain had spread to the mid-right region and I could no longer
breathe deeply. My cardiologist could not rule out a blood clot in my lung and I was taken to the
George Washington University emergency room. I was given pain medication and was able to
make it home but could now only barely walk with a walker.

        (13) Upon my return to Texas my left leg/buttock pain had worsened. I was admitted
to the Texas Health Diagnostic center, where I stayed overnight and received a series of back
injections. Despite the injections, I could not move my left leg off the ground. I suffered
extremely painful throbbing and spasms throughout my left leg. My back pain worsened. I was
readmitted to the Texas Health Diagnostic Center. Following a chest CT scan, a fractured right
posterior rib was discovered. The fractured rib is a mystery as I had not suffered a fall. I was
released on May 3, 2019.

       (14) However, by May 7, 2018, I would no longer move. The pain was so severe, I
could not get out of bed. An ambulance was called and I was taken to the Baylor Plano


                                                 2
        Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 3 of 7



Emergency Room. I received powerful pain medication and was able to leave after several
hours.

        (15) Over the next two weeks, I was given four doses of Oxycontin a day, as well as
100mg of Tylenol and 75 mg of Diclofenac daily. Even with this pain medication, the only relief
I experienced was in the pool or the bath. I got very little sleep during this entire period, perhaps
2-3 hours of sleep a night.

        (16) With the help of the pain medication, I was able to complete four sessions of out-
patient rehab and several sessions of acupuncture treatment, but nothing alleviated my pain in
any meaningful way.

        (17) On May 21, 2018 I went to the Baylor Heart Hospital for right side pain and
shallow breathing. I was diagnosed with a pleural effusion infected with staph, possibly as a
result of inflammation from two broken ribs. I stayed in the hospital for seven days on
intravenous antibiotics until decortication surgery was performed on May 28, 2018. I remained
an additional three days in the hospital following the surgery.

        (18) My leg pain finally began to lessen, but my thigh and calf muscles had atrophied
and I still had difficulty walking.

        (19) On May 31, 2018, I met with my hip surgeon, who ordered further lab work. The
following day, I met with a pain management expert at Spine Team Texas. The doctor believed
that the pain was a result of complications from hip surgery. However, my hip surgeon
disagreed with this conclusion, leaving me without a clear diagnosis as to the source of the
excruciating pain I had been suffering. In mid-June, I consulted with a neurologist, who agreed
with my hip surgeon that the pain was likely not related to the hip surgery. I then sought a
second opinion and received a further conclusion that my pain was not a result of the hip surgery.

       (20)    I was prescribed Gabapentin, in addition to the other pain medication I was
taking. For the next month, my leg weakness and pain continued and I need a walker for
mobility. The medications reduced the pain but had the side effect of leaving me extremely
weak and lethargic and unable to function properly.

        (21) On August 8, I met with a second neurologist, who had an electromyography
performed, which detected a pinched nerve in my lower back. I was prescribed six weeks of
intensive physical therapy. I discontinued the use of Gabapentin because the drowsiness side
effect prevented me from focusing on my professional work.

       (22) At this time, I was able to travel, but required the use of a walker. On September
1, 2018, my excruciating back pain came back and I was taken again to the emergency room in
San Diego. My lab work and a CT scan on my chest, ribs and lungs were normal.


                                                 3
        Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 4 of 7



         (23) Once I returned to Baylor, I was again admitted to the emergency room with
severe pain in my right back. A CT scan of my back showed nerve and muscle inflammation.
My doctor suggested that the discontinuance of Gabapentin was causing muscle spasms and
prescribed Lyrica in place of Gabapentin. This reduced the pain I was experiencing, but I was
still unable to move around without a walker. The Lyrica was also causing severe lethargy and
was preventing me from focusing on my professional work.

       (24)     On October 1, 2018, my doctors recommended that I switch from Lyrica to
Horizant. The new medication causes less lethargy but was largely ineffective in treating my
pain symptoms. By mid-October, the intense pain returned and from October 12-15, 2018, I was
unable to stay seated or sleep. At the recommendation of my treating physicians, I consulted
with an orthopedic surgeon, who ordered an MRI and, once the results of the MRI were
available, lower back surgery.

         (25)   I was hesitant to undergo further surgery given the complications I had faced
following previous surgery. I sought a second opinion as to whether additional aggressive
surgery was needed. This second doctor believed that the nerve pain would eventually resolve
itself and recommended against surgery. I was extremely disheartened and deflated: my pain
was now worse than it had been several weeks or even a month earlier.

        (26) On December 5 and 6 2018, an electromyography and nerve block were
performed. The result was a 50% reduction in pain for a few hours, followed by a recurrence of
serious pain, although less extreme than previously.

        (27) The Spine Team believed triple fusion surgery would likely be necessary but
wanted to observe my symptoms for a longer period before embarking on such invasive surgery.
I was further evaluated by radiologist and a cardiologist and a further MRI was taken. On
December 8, 2018, my treating physician noted there was a build-up of fluids in my hip and
recommended “revision” surgery, which he believed would resolve 90% of my pain issues. I
received a second opinion, however, indicating that there were significant risks from further
surgery and that revision surgery did not appear indicated to him. Instead I was scheduled for
fluid aspiration.

        (28) Contrary to this second opinion, on December 17, 2018, I received a third
opinion, consistent with the first, that revision surgery was immediately necessary as a result of
an alarming white blood cell count and the presence of a Staph infection. On December 18,
2018, I received hip revision surgery. I was required to remain in the hospital nine days, until
December 27, 2108. Upon discharge, I was prescribed six weeks of intravenous treatment at
home.

       (29) On January 30, 2019 I had a follow-up appointment with the hip surgeon. My
leg and buttocks remained weak and I still needed a walker to move around. However, the pain
did begin to abate.

                                                 4
        Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 5 of 7




       (30) By March 18, 2019, I was still unable to walk normally, but the pain had
decreased substantially. My hip surgeon recommended physical therapy, which unfortunately
increased my pain and a further MRI was ordered. At this time, another Staph infection was
discovered. My doctors recommended yet another surgery.

        (31) On April 5, 2019, I underwent a further surgery and was discharged six days later.
I continued to receive intravenous antibiotics mediatic. On April 22, 2019 during a follow-up
evaluation with my hip surgeon, seroma was found in an area near where the surgical incision
had been made. My doctor recommended further surgery.

       (32) On April 23, 2019, I underwent surgery again and remained in the hospital until
the end of the following day. I was given a Prevena incision management system for vacuum
reduction of post-surgical fluid build-up.

       (33) However, a few days later the Prevena system malfunctioned and I was forced to
go back to the emergency room. I was sent back home with a Prevena incision management
system. The system continued to malfunction and was removed on May 6, 2019. I was admitted
to Plano Presbyterian Hospital for an overnight wound vacuum. A new Prevena system was
applied to my wound and I was discharged on May 7, 2019.


       (34)     Despite the new Prevena system, a July 22 MRI confirmed that fluid continued to
build up and the doctors performed a fluid aspiration for further study. On August 7 and
September 12, I returned to the hospital for further fluid aspiration.


       (35)      On October 3, 2019 I was readmitted to the hospital for yet another surgical
procedure, this time to thoroughly wash out my hip implant and replace the cup. I was kept in
the hospital for three days and then released with a prescription for home intravenous
administration of anti-biotics.

        (36) On November 20, 2019, I was finally taken off the intravenous antibiotic line
which had been necessary for the previous three months. Although my mobility remains
somewhat limited and I still suffer some pain and lethargy, I have now been able to return full-
time to work.


         (37)   Since the beginning of the lawsuit filed against me by Plaintiff, I have spent a
total of 71 days in the hospital and at least twice as long at home recuperating from surgery, I
have undergone six major surgeries, I have been evaluated and treated by a total of 9 separate
doctors, and have suffered pain so excruciating that I have been unable to move, let alone work,
for many months in addition to my hospitalizations. The infection that followed my initial hip
surgery caused my white blood cell count to spike to over 110,000, a level 10 times greater than


                                                5
     Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 6 of 7




the outer limit of an acceptable range. The infection resulted in over 30 different shots and
treatments and was not properly diagnosed until the end of 2018. The medications I have needed
over the last two years have seriously affected my mental capacities even on days when the pain
has subsided and I have been able to work. These issues have severely limited my ability to
respond to Plaintiff's discovery demands and mount my own defense in the present litigation.

        (38) Today, I was readmitted to the emergency room on suspicion that my
infection had returned and had spread to my entire body. As of this moment, my condition is
being closely monitored and it is unclear what the next steps will be.

       (39) I respectfully submit that a 120-day extension of the discovery deadline is
necessary for me to make up for the time lost as a result of the serious, chronic medical issues I
have confronted over the last two and a half years and continue to face today.

       Dated: January 5, 2020
              Plano, Texas


                                                                   rd Butowsk




                                                  6
        Case 1:18-cv-00681-RJL Document 109-9 Filed 01/13/20 Page 7 of 7



                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on January 6, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                               QUAINTON LAW, PLLC

                               /s/ Eden Quainton___________________
                               EDEN P. QUAINTON, ESQ.
                               1001 Avenue of the Americas, 11th Floor
                               New York, New York 10018
                               Telephone: (212) 813-8389
                               E-mail: equainton@gmail.com
                               Attorneys for Defendants Edward Butowsky and Matthew Couch




                                               7
